Citation Nr: 9902876	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  94-42 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for residuals 
of fractured pelvis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1967 to 
November 1970.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied an increased disability rating 
for residuals of fractured pelvis.

In November 1997, the Board remanded this case for additional 
development and due process.  To the extent possible, the RO 
has complied with the remand instructions, and the case has 
been returned to the Board for further appellate 
consideration. 


FINDING OF FACT

The veteran failed to report for VA contract examinations 
scheduled in conjunction with his claim for an increased 
disability rating and has made no showing of good cause. 


CONCLUSION OF LAW

The veterans refusal to report for VA examination requires 
that his claim for an increased disability rating for 
residuals of fractured pelvis be denied.  38 U.S.C.A. § 
501(a) (West 1991); 38 C.F.R. § 3.655(a), (b) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION
I. Factual Background

A January 1971 rating decision granted service connection for 
residuals of a fractured pelvis incurred in an automobile 
accident.  A 10 percent disability rating was assigned.  In 
May 1993, the veteran filed a claim for an increased rating.  
A July 1993 rating decision denied an increased rating.  

In March 1994, the veteran had a personal hearing at the RO.  
He testified that he had increased pain in the pelvic area 
and difficulty walking.  He submitted medical records from 
Atlanta Chiropractic Injury Center showing treatment for 
chronic lumbar strain/sprain, concomitant myospasm, and 
sciatic neuralgia.

The veteran underwent a VA examination in July 1994.  The 
only abnormal finding was slight tenderness in the left mid-
inguinal area.  The RO subsequently determined an additional 
VA examination was needed to address whether the veteran had 
any limitation of motion, pain on motion, and/or increased 
functional loss with repetitive use of the pelvis.  An 
examination was scheduled for him in April 1997.  The record 
on appeal does not contain notice sent to the veteran 
informing him that a VA examination was being ordered.  A 
computer printout appears of record dated April 1997 
indicating that he failed to report for a scheduled VA 
examination.  A development worksheet then indicated that the 
veterans address was needed, and a computer printout dated 
May 1997 shows his address to be the same address that was 
used for all prior communications.  A development worksheet 
then requested that another examination be scheduled, and a 
different address is shown.  There was no explanation of this 
change of address.  A computer printout appears of record 
dated May 1997 indicating that he failed to report for a 
scheduled VA examination.  In June 1997, a letter was sent to 
the veteran at the most recent address requesting that he 
indicate whether he was willing to report for an examination.  

In October 1997, the Board remanded this case to:  (1) 
determine the veterans correct address in order to ascertain 
whether he had received notice of any scheduled examination; 
(2) provide him a supplemental statement of the case in order 
to inform him of the provisions of 38 C.F.R. § 3.655; (3) 
reschedule a VA examination in order to determine the current 
severity of his disability and obtain information needed 
pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995); (4) 
obtain additional treatment records; and (5) have the RO 
consider whether a rating might appropriately be applied 
under other diagnostic codes for the veterans residuals of a 
fractured pelvis.

Subsequent to the Boards remand, the veterans response to 
the ROs June 1997 letter, as discussed above, was associated 
with the claims file.  The veterans response was received in 
July 1997, but, for an unknown reason, it was not associated 
with the claims file prior to transfer to the Board in 
October 1997.  In his response, the veteran indicated that he 
received notice of the appointment the day before the 
examination, and he did not have time to make arrangements.  
He indicated his willingness to report for an examination.  
Since this letter was received by the veteran, it was 
apparently sent to the correct address.

In accordance with the Boards remand instruction, a letter 
was sent to the veteran in December 1997 asking him to 
identify the names and complete addresses of any medical 
providers who had treated him for the residuals of his 
fractured pelvis since 1994.  The veteran did not respond.  
Of record is a letter dated in July 1998 to the veteran at 
the most recent address of record, informing him of a VA 
examination scheduled for August 1998.  It was noted that VA 
had contracted with QTC to provide an independent medical 
examination.  Of record is a memorandum from QTC Medical 
Services indicating that the veteran failed to report for an 
examination scheduled in November 1998.  There is no 
indication of the reason the examination date was changed 
from August to November.  There is no request from the 
veteran that the examination be rescheduled or explanation 
for his failure to report.


II. Legal Analysis

Where the evidence of record does not reflect the current 
state of a claimants disability, a VA examination must be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO scheduled the veteran for several VA 
examinations, as detailed above, and he failed to report for 
each examination.  While VA has a duty to assist the veteran 
in the development of his claim, that duty is not a one-way 
street.  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (affd on reconsideration, 1 Vet. App. 406 (1991)).  
In this case, the Board finds that based on the failed 
attempt to provide the veteran a necessary VA examination, VA 
has done everything reasonably possible to assist him.  
38 U.S.C.A. § 5107(a) (West 1991).  Further development in 
this case and further expending of VAs resources is not 
warranted.

Where entitlement to a benefit cannot be established without 
a current VA examination and a claimant, without good cause, 
fails to report for such examination, action will be taken 
depending on the type of claim pending.  38 U.S.C.A. § 501(a) 
(West 1991); 38 C.F.R. § 3.655(a) (1998).  When a claimant 
fails to report for an examination scheduled in conjunction 
with a claim for an increase, the claim shall be denied.  
38 C.F.R. § 3.655(b) (1998).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant or death of an immediate family member.  38 C.F.R. § 
3.655(a) (1998). 

The veterans pending claim is a claim for an increased 
rating for his service-connected residuals of fractured 
pelvis.  A thorough, current VA examination is necessary in 
order to evaluate the severity of this disability and obtain 
the information necessary to rate this disability.  He has 
clearly failed to cooperate with the ROs attempt to afford 
him the necessary VA examination.  The veterans cooperation 
in reporting for examination is crucial to the fair and 
thorough adjudication of his claim.  He has not presented any 
evidence of good cause for refusing to report for the VA 
contract examination scheduled in 1998. 

There were two instructions in the Boards 1997 Remand with 
which the RO was unable to comply:  (1) send the veteran a 
supplemental statement of the case with citation to 38 C.F.R. 
§ 3.655; and (2) consider whether a rating might 
appropriately be applied under other diagnostic codes for the 
veterans residuals of a fractured pelvis.  In general, a 
remand by the Board confers upon a claimant the right, as a 
matter of law, to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

The purpose of requesting that the RO provide the veteran a 
supplemental statement of the case with citation to 38 C.F.R. 
§ 3.655 was to insure that he had received adequate 
notification of these provisions and the consequences of 
failure to report for examination.  In this case, the Boards 
1997 Remand informed him of the provisions of 38 C.F.R. 
§ 3.655.  Because the veteran was provided notification of 
the provisions of 38 C.F.R. § 3.655 in the Boards Remand, it 
is unnecessary that he be sent a supplemental statement of 
the case duplicating that information.

The purpose of instructing the RO to consider whether a 
rating might appropriately be applied under other diagnostic 
codes for the veterans residuals of a fractured pelvis was 
to ensure that all potentially applicable regulations raised 
by the record had been addressed.  The veterans 
representative had requested during the personal hearing that 
the veterans chronic lumbar strain/sprain, concomitant 
myospasm, and sciatic neuralgia be considered as secondary to 
the service-connected pelvic injury.  However, the veteran 
did not report for his scheduled examinations.  By law, his 
claim must be denied, and consideration of other diagnostic 
codes is therefore moot. 

In the particular circumstances of this case, it would be 
pointless to remand the veterans claim a second time in 
order to instruct the RO to comply with the two remand 
instructions discussed above.  Any error to the veteran by 
the ROs failure to comply with these instructions was not 
prejudicial to him.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Accordingly, the Board concludes that based on the veterans 
failure to report for the examinations scheduled in 
conjunction with his claim for an increase, his claim must be 
denied.  38 C.F.R. § 3.655 (1998).  In this case, the facts 
are not in dispute, and application of the law to the facts 
is dispositive.  Where there is no entitlement under the law 
to the benefit sought, the appeal must be terminated.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals of fractured pelvis is denied.

		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
